Citation Nr: 0521071	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-19 711	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin disability, to 
include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran had active service from July 1969 to April 1971, 
including service in Vietnam.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  


FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has a skin disability that is causally related to his 
military service, to include as due to Agent Orange exposure 
in service.


CONCLUSION OF LAW

Skin disability was not incurred as a result of military 
service, to include as due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that the veteran could 
obtain the evidence to support his claim himself or he could 
provide VA with sufficient information for VA to request the 
evidence for him.  Additional private medical evidence was 
subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  In fact, the veteran testified at his May 2005 
hearing that there was no additional available medical 
evidence to be obtained.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on whether the veteran has a skin disability 
due to service, to include his exposure to Agent Orange, none 
is required in this case.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met, as will be discussed below, a VA examination 
is not necessary with regard to the issue on appeal.  The 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

The veteran's service medical records reveal that he 
complained on a May 1970 medical history report of impetigo 
on his face two weeks earlier and of acne of the face; 
however, on clinical examination his skin was normal.  Low-
grade cellulitis of the left cheek was noted on a separate 
service medical report in May 1970, for which he was given a 
topical cream.  Subsequent thereto, no other findings or 
complaints of a skin disorder are shown in the service 
medical records.  The veteran's skin was found normal on his 
service discharge medical examination in April 1971.  

Subsequent to service discharge, the veteran complained of 
back pain on an August 1971 VA disability evaluation report.  
Examination of the skin was normal.

Treatment records from R.W. Hall, M.D., dated from December 
1994 to August 2002, reveal treatment for several 
disabilities.  However, the only reference to a skin 
disability is a September 2000 complaint of a dry rash on the 
neck, which the veteran said that he had for a long time.  
The veteran reported that doctors had been unable to tell him 
what it was.  A skin disorder was not diagnosed.

According to an August 2002 statement from B. Caruthers, Jr., 
M.D., the veteran had a long history of hand dermatitis.  Dr. 
Caruthers stated that the veteran had been followed since 
1990 and had used multiple topical medications and occasional 
steroid injections.  The condition was currently controlled 
with ointment.

The veteran testified at his hearing before the Board in May 
2005 that his current skin problems began in Vietnam and that 
he received treatment from private physicians soon after 
service discharge, but those physicians had died or moved and 
their records were unavailable.  The veteran's wife testified 
that the veteran mentioned his skin problems in his letters 
to her during service and that she saw a difference in his 
skin color when he returned from service.

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2004).  The following diseases are deemed associated 
with herbicide exposure, under VA law: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309 (2004).

Analysis

In this case, the veteran claims that he developed a skin 
disability in service, to include as the result of exposure 
to Agent Orange.  The evidence of record reveals that the 
veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he 
is therefore presumed to have been exposed to herbicide 
agents, to include Agent Orange.  However, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e), to include 
chloracne, or other acneform diseases consistent with 
chloracne.  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  Id. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Although a long history of a rash on the neck was reported by 
the veteran to Dr. Hall in September 2000, Dr. Hall did not 
diagnose a current skin disorder.  Dr. Caruthers indicated in 
an August 2002 statement that he had treated the veteran for 
hand dermatitis since 1990.  However, this is approximately 
19 years after service discharge and there is no evidence of 
dermatitis in service.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim, which 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Most importantly, there is no competent medical evidence of 
record that relates any current skin disability to the 
veteran's military service or to Agent Orange exposure during 
such service.  Consequently, service connection for skin 
disorder is not warranted.

Due consideration has been given to the testimony of the 
veteran and his spouse.  Although the veteran and his wife 
testified at a hearing before the Board in May 2005 that he 
had a skin disorder in service that has continued to the 
present time, this is not shown by the medical evidence of 
record.  Although the service medical records show that the 
veteran reported a history of impetigo and acne on his face, 
and was treated for cellulitis of his left cheek, his skin 
was noted to be normal on his service discharge medical 
examination in April 1971 and on VA general disability 
evaluation in August 1971.  Most importantly, there is no 
current medical evidence of impetigo, acne, or cellulitis of 
record.  Although the veteran and his wife can provide 
competent evidence as to their observations, they cannot 
provide competent evidence to establish the etiology of any 
current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's currently shown skin disorder 
of hand dermatitis to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record for 
treatment for symptomatology of this disorder is more than 19 
years after his period of service had ended.  See cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  As there is no 
evidence which provides the required nexus between military 
service and the currently diagnosed skin disorder, service 
connection for a skin disorder is not warranted.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


